                                                  UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF FLORIDA


                                                         CIVIL COMPLAINT

                  Jeffrey Peter Datto, Ph.D.



             (Write the full name of each Plaintiff
             who is filing this complaint. If the
             names of all the plaintiffs cannot fit
             in the space above, please write
             "see attached" in the space and attach
            an additional page with the
            full list of names.)


             v.                                                    Case No.:      \ ,... ;).{)-CV-    L/P..,. /
                                                                   {To be filled in by the Clerk's Office)   ~
                  The University of Florida
            -------------'
                                                                                                             bey
                                                                         Jury Trial Requested?
                  Board of Trustees, John
                                                                         ~YES □ NO

                  Does 1-5

            (Write the full name of each Defendant
            who is being sued. If the names of all
            the Defendants cannot fit in the space
            above, please write "see attached" in
            the space and attach an additional
            page with the full list of names.)
                                                               I
FILED USDC FL-ND_ G
                  _V_~- , -( \f\_ _ _ _ _ _ __
 FEB 18 '20 AMll:29 ~) Y "




            NDFL Pro Se I (Rev. 12/16) Civil Complaint
            ClcrkAdmin/OfficiaVFonns
I. PARTIES TO THIS COMPLAINT

      A. Plaintiff(s)
                                                     Jeffrey Peter Datto, Ph.D.
              1. Plaintiffs Name:

                                    3352 w 98th pl
                   Address: - - - - - - - - - - - - - - - - - - - - - -



                                               Hialeah, FL 33018
                  City, State, and Zip Code: - - - - - - - - - - - - - - -
                                786-593-1271       /U    ,l    786-593-1271
                 Te1ep hone: _ _ _ _ _ _ _ _ 1nome/ _ _ _ _ _ _ _ _ (Cell)

              2. Plaintiffs Name:

                   Address:




                   City, State, and Zip Code: - - - - - - - - - - - - - - -

                 Telephone: _ _ _ _ _ _ _ (Home) _ _ _ _ _ _ _ (Cell)

                 (Provide this information for any additional Plaintiffs in this case by

                 attaching an additional page as needed.)

      B. Defendant(s)
                                                     The University of Florida Board of Trustees
             1. Defendant's Name:

                   Name of Employer (if relevant): - - - - - - - - - - - - -

                   Address:                  123 Tigert Hall



                   City, State, and Zip Code: __
                                               G_a_in_e_sv_i_ll_e_,F_l_o_ri_d_a_3_2_6_1_1_ _ _ __



NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerlcAdmin/Official/Fonns                                                                          2
                                  John Does 1-5
            2. Defendant's Name: - - - - - - - - - - - - -- - -- - -
                                                     University of Florida
                   Name of Employer (if relevant): _ _ _ _ __ _ _ _ _ __ _

                   Address: - 123 Tigert Hall
                              -- - - - - - - - - - - - - -- -- - - - -



                                               Gainesville, Florida 32611
                   City, State, and Zip Code: _ _ _ __ _ _ _ _ _ _ _ __ _

            3. Defendant's Name: - - - - - - -- - -- - - - - - - --

                   Name of Employer (if relevant) : - - - - - - - - -- - -- -

                   Address: - - - - - - -- - -- - - -- - - - - - - - -



                   City, State, and Zip Code: - - - - - -- -- - - - - - --

                   (Provide this information for any additional Defendants in this case by

                   attaching additional pages as needed.)


II. BASIS FOR JURISDICTION

       Federal courts have limited jurisdiction. Generally, only two types of cases

       may be heard in federal court: (1) a case involving a federal question or (2)

       case involving diversity of citizenship of the parties. A "federal question"

       case arises under the United States Constitution or federal laws or treaties. 28

       U.S.C. § 1331. A "diversity" case means a citizen of one State sues a citizen
                                                                           .
       of another State or nation. No defendant may be a citizen of the same State as

        any Plaintiff in a diversity case, and the amount in controversy must be more

NDFL Pro Sc I (Rev. 12/16) Civil Complaint
ClerkAdmin/OfficiaVFonns                                                                     3
        than $75,000. 28 U.S.C. § 1332.


        What is the basis for federal court jurisdiction? (check all that apply)

       N Federal Question                     □   Diversity of Citizenship


        Fill out the paragraphs in this section that apply to this case.

        A. If the Basis for Jurisdiction Is a Federal Question:

                List the specific federal statutes, federal treaties, and/or provisions of the

                United States Constitution that are at issue in this case:   -   ------

                     Title II and Title V of the Americans with Disabilities Act ("ADA")

                     42 U.S. Code§ 12101, et seq.




        B. If the Basis for Jurisdiction is Diversity of Citizenship:

                1. Plaintiff( s)

                      a. Plaintiff is an individual and a citizen of: - - - - - - - --

                      b. If any Plaintiff is a business or corporation, list the State where the

                             business is incorporated _ _______ or has its principal

                             place of business: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                             (Note: Businesses/Corporations must be represented by counsel.


NDFL Pro Se I (Rev. 12/16) Civil Compl aint
ClerkAdmin/OfliciaVForms                                                                       4
                            Attach additional page to provide this information for additional

                            Plaintiffs.)

               2. Defendant(s)

                      a. If the Defendant is an individual, identify their citizenship below.

                            1. Defendant (name)

                                  is a citizen of (State)

                            2. Defendant (name)

                                  is a citizen of (State)

                            3. Defendant (name)

                                  is a citizen of (State)

                     b. If the Defendant is a corporation or business, list the state of

                            incorporation or principal place of business below.

                            1. Defendant (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                  State of Incorporation is _ _ _ _ _ _ _ _ _ _ _ _ __

                                  or Principal Place of Business is _ _ _ _ _ _ _ _ _ _ __

                         2. Defendant (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                               State of Incorporation is _ _ _ _ _ _ _ _ _ _ _ _ _ __

                               or Principal Place of Business is _ _ _ _ _ _ _ _ _ _ __

                               (Attach additional page if necessary to list all Defendants.)

                         3. Have you previously been involved in litigation ~ith one or more


NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/Official/F orms
                                                                                                5
                                of the named Defendants?

                               NYes           □   No

                               If yes, identify prior case #: _ 18_-_2_10_5_3_ _    Date: 03/20/2018

                               Court:        U.S. District Court of the Southern District of Florida

                                                   University of Florida, John Does 1-5
                               Defendant:

                               Judge: __
                                       T_h_e_H_o_n_o_ra_b_l_e_D_a_rr_i_n_P_._G_a_y_l_es_ _ _ __ __ _

                                        Dismissed without Prejudice
                               Result: - - - -- -- -- - -- - -- - - -- - - -


III. STATEMENT OF CLAIM

         Write a short and plain statement of your claim.                          Do not make legal

         arguments or quote from cases. State the facts which show what happened,

         as well as where and when it happened. State how each Defendant was

         involved and explain what a Defendant did or did not do; identify how each

         Defendant caused you harm or violated federal law. Write each statement in

         numbered paragraphs, limited as far as practicable to a single event or

         incident. If more than one claim is asserted, number each claim, and ensure

         that a short and plain statement of facts supporting each claiin is included in

         the facts alleged. Attach no more than two (2) additional pages to state your

       claim.
    I. Violation of Title V of the ADA.
        1. Plaintiff was a former MD PhD student on full scholarship at Thomas Jefferson
        University ("TJU"), a sister Association of American Medical Colleges ("AAMC")
        medical school of University of Florida ("UF") who was dismissed 3 days prior to
        due to complications of excessive medication to treat Bipolar Disorder.
NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/OfficiaVForms                                                                               6
          2. Plaintiff engaged in lengthy litigation prose against Tm, claiming violation of the
          ADA that resulted in a substantial settlement.
           3. Plaintiff during this time period sought transfer into UF as a MD PhD student.

    4. He was granted an interview and was told by Dr. Steve Hsu, M.D. Ph.D. director at
    UF, that the interview was a mere formality.
IV. RELIEF REQUESTED

          State briefly and precisely what damages or other relief the plaintiff asks the

          court to order. Do not make legal arguments. Include any basis for claiming

          that the wrongs alleged are continuing at the present time.        Include the

          amounts of any actual damages claimed for the acts alleged and the basis for

         these amounts. Include any punitive or exemplary damages claimed, the

          amounts, and the reasons you claim you are entitled to actual or punitive
                         Plaintiff asks for damages at the maximal amount allowed by
         money damages. _______________ _ __ _ _ __
          by the ADA for the delay this has caused in his ability to be a physician scientist,

          mental anguish, loss of dignity, application costs, and puniti~e damages to send a

          message that such retaliation/discrimination should not be condoned. Plaintiff
          also asks for mJunctive rehef to be allowed an opportumty based on ment to
          attend UF's medical school either as a first year or transfer student.
 V. CERTIFICATION

        As required by Federal Rule of Civil Procedure 11, I certify by signing below

        that to the best of my knowledge, information, and belief, this complaint: ( 1)

        is not being presented for an improper purpose, such as to harass, cause

        unnecessary delay, or needlessly increase the cost of litigation; (2) is

        supported by existing law or by a non-frivolous argument for extending,


NDFL Pro Se 1 (Rev. 12/ 16) Civil Comp laint
ClcrkAdmin/Official/Forms                                                               7
        modifying, or reversmg existing law; (3) the factual contentions have

        evidentiary support or, will likely have evidentiary support after a reasonable

        opportunity for further investigation or discovery; and (4) the complaint

        otherwise complies with the requirements of Rule 11.


        I agree to timely notify the Clerk' s Office if there is any change to my

        mailing address. I understand that my failure to keep a current address on file

        with the Clerk's Office may result in the dismissal of my case.


       Date::?../11            /Jo            Plaintiff's Signature:   A~ ek
                                      Jeffrey P. Datto, Ph.D.
         Printed Name of Plaintiff: - - - - -- - -- - - -- - - - - -
                     3352 w 98th pl
         Address: - - -- -- - - - - - - - - - - - - - -- - - -
                                      Hialeah, FL 33018

                           jpdatto@gmail.com
         E-Mail Address: - - -- - - - - - - - - - - - - - - - - -
                              786-593-1271
         Telephone Number: _ _ __ __ _ _ _ _ _ _ _ _ _ _ _ _ __

           (Additional signature pages must be attached if there is more than one

         Plaintiff)




NDFL Pro Se 1 (Rev. 12/ 16) Civil Complaint
ClcrkAdmin/Official/Forms                                                            8
5. Dr. Hsu related to Plaintiffs struggles because he too had the diagnosis of Bipolar Disorder,

   and it disrupted his employment as a clinician as well.

6. During the interviews, Plaintiff decided to disclose his litigation against TJU.

7. Dr. Hsu then told Plaintiff that he was being denied because the Dean of the medical school

   said to Dr. Hsu that those the Dean reports to, The Board of Trustees, will never approve this

   transfer because Plaintiff sued TJU.

8. Thereafter, Plaintiff became employed at the University of Miami, he retook the MCATs and

   scored a 32, and applied again to several medical schools, this time to enter as a first year

   medical student including applying to UF two years in a row and was denied again twice

   without an interview on 2/19/16 and 3/3/17.
                                                                             .
9. Plaintiff was never given a reason why his application as a first year student was denied, but

   it is most likely for the same reason provided to him why his transfer application was denied

   because he sued TJU and the Board of Trustees will never approve of his application.

II. Violation of Title II of the ADA
10. University of Florida Board of Trustees is a public instrumentality of the State of Florida

   with the ability to sue and be sued, and John Does 1-5 are individuals making the

   discriminatory and retaliatory decisions on behalf of UF.

11. Plaintiff is a qualified applicant to UF's medical school who scored a 32 on his MCA Ts,

   performed significant volunteer, community service, clinical shadowing, and research

   activities, and had 10 letters of recommendation, which met/exceeded the requirements to be

   a medical student at UF when compared to other applicants.

12. Plaintiff has already passed all his medical licensing exams, USMLE Step 1, USMLE step 2

   Clinical Skills (CS), and USMLE step 2 Clinical Knowledge (CK) on his frrst attempt, which

   demonstrates Plaintiff can perform the essential functions of a medical student.
13. Plaintiff furthermore matched in a transitional year internship and a separate anesthesia

   residency program after interviews and a review of his academic record that includes several

   grades ,o f excellent and honors; although he never got to start, this demonstrates that not only

   is he able to perform the essential functions of a medical student but 2 employers also

   believed he could perform the essential functions of a physician working for them.

14. Plaintiff has the disability Bipolar Disorder or a variant thereof that meets all the criteria for

   being bipolar except that his manic / hypomanic episodes maybe a result of lithium

   withdrawal syndrome / the permanent effect of chronic prolonged intermittent hypoxia.

15. When Plaintiff is in the depressive phase of his illness, he is substantially limited in his

   ability to learn, think, concentrate, and he sleeps excessively.

16. When Plaintiff is in the hypomanic/manic phase of his disability, he sleeps only 2 hours a

   night; however, he is not tired, full of energy, and unable to concentrate on what people are

   saying to him and his thoughts are racing, substantially limiting his interactions with others.

17. These hypomanic/manic episodes reoccur overtime, but Plaintiff is willing to accept any

   treatment/monitoring necessary to be able complete his medical education at UF.

18. Plaintiff also had a disability caused by excessive medications while _at     Tm that caused a
   severe tremor, somnolence, and learning and thinking impairments that were substantially

   limiting in comparison to the general population.

19. Tm failed to accommodate his disability in the past, which resulted in his inability to

   complete his medical education there, and UF is discriminating against Plaintiff now by not

   allowing Plaintiff any opportunity based on merit to complete his education at UF; they also

   failed to accommodate his request to be interviewed for a position as a first year student, nor

   are they allowing any reasonable accommodations or engaging in any interactive process.
                                                -""''c~a0 ~~91 ~ ~                                                                                                                             IJJ·
                                                                                                                                                    a
           PRESSFIRMLYTOSEAL                                               PRESS FIRMLY TO SEAL                                                                                                    POSTAG E PAID
                                                                                                                                                                                               HI AM~ FL       •
                                                                                                                                                                                               33016



                                                                                                                                    7              ~-                                          FEB 11 20
                                                                                                                                                                                                    1
                                                                                                                                                                                               AMOUr,T
                                                                                                                                                       1004
                                                                                                                                                                         32601
                                                                                                                                                                                               . $7.75
                                                                                                                                                                                               R2305K140387-03
                                                                                                                                                                                                                                                                      f.
            ~    UNITEDST/JTES
                                                                                                                                                  r --- -                                          - -;,~_                                                            ..
                                                                                                                                                                                                                                                                       &
                                                                                                                                                                                                                                                                      ~-

(I         IJifj POST/JL SERVICE~_                                                                                                  lI                                                                  .!!!!fl UNITEDST'liTES
                                                                                                                                                                                                                                             ...   ~~-   .....        ~:
                                                                                                                                                                                                                                                                      :i: .


                                                                                                                                                                                                                                                                      f:
 ';)
 ,;                                                                               ~ a:
                                                                                  ., "'
                                                                                                  -
                                                                                                  !!!!
                                                                                                                                                  PRIORITY.                                            lli'J,'POST/iL SERVICE•                                        l!' •
                                                                                                                                                                                                                                                                      ;;
 I                                                                            i I;;.                                        .,,._                 *MAIL*                                                     VISIT US AT. USPS.COM"
                                                                                                                                                                                                             ORDER FREE SUPPLIES ONLINE                               i"
 f,;                                                                          ..              ~
                                                                                                                          .;,                               J{_~-tf · p, /1ffo/°ffif)_                                                                                .!!l .·
                                                                                                                                                                                                                                                                      .E '

                                                                             ;z                                         ;;t
 I         PRIORITY®                                                         0 ®
                                                                                                                                                  FROM:


                                                                                                                                                             33;{                                                                                                '-
                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                       ,.,
                                                                                                                                                                                                                                                                      -2 '


                                                                                                           -- .,;/
                                                                             ►            C,                            ~      I
                                                                                          z                                                                                         -qjthpf
 I
 I
             MAIL ···                                                        a:
                                                                            Ill
                                                                            ...,~ (.)
                                                                            Ill c(
                                                                                  ~
                                                                                          -
                                                                                                                                                                           &I

                                                                                                                                                             J,+fu~ h1 f-l 3.3o{?
                                                                                                                                                                                                                                                                      1;
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                      "' '
                                                                                                                                                                                                                                                                      :2 j
                                                                                                                                                                                                                                                                      e·
-;i
                                                                            0       a:                          \ JO
                                                                                                                                                                                                                                                                      "- '
                                                                            ~      ,_                                f:                                                                                                                                               ~




                                                                           ... (I.)
                                                                           0      a.
                                                                                                                     U) r•                                                                                                                          /
                                                                                                                                                                                                                                                                      ... .
                                                                                                                                                                                                                                                                      il


                                                                           a~
                                                                                                                 ' JO
 I                                                                         Ill (I.)                               0                                                                                                                                                   .!!
 lo
           •Date of delivery specified*
                                                                                                                  JO
                                                                                                                 a,
                                                                                                                                                                                                                                                                      !·
 f
                                                                                                                                                                                                                                                                      ;;; -
           • USPS TRACKING™ included to many major
                                                                                                                                                       1        TO:                                                                                                   1;;
                                                                                                                                                                                                                                                                      ~~


 t.
                                                                                                                                                                                                                                                                      vi ;
             international destinations.

  '
           • Umited._intemational insurance.
           •Pickup available.*                                          !_____,_~------r~,,,,, -.                                            i
                                                                                                                                                        c'if?rk; U,1 0,strl'd ~rt.·                                                                                   :> :
                                                                                                                                                                                                                                                                      £~
                                                                                                                                                                                                                                                                      _,
                                                                                                                                                                                                                                                                      o •
 l                                                                                ,,,..                                      ' _,,:,.        '          Lfo} S.E, f ,rj-{                      AyeA; IL            --.                                                .e.~
                                                                                                                                                                                                                                                                      ~i:
           • Order supplies online.•                                                                                                                                                                                                                                   "- '
                                                                                                                                             k,                                                                                                                       ..
                                                                                                                                                         RoDffl
                                                                                                                                                                . . Jtf3                   -"'•'· -                      '
           • When used internationally, a customs                                          To schedule free                                                                                                                                                            "-•
             declaration label may f:?e requiled.                                          Package Pickup,                               .   'I                                                                                                                       .c
                                                                                                                                                                                                                                                                      ~ ''
                                                                                                                                                                                                                                                                      .!P
                                                                                          scan the QR code.
             • Domestic only                                                                                                                        ' &v;usui/le. -~i/D~;J((
                                                                                                                                                                         .,, ✓,__
                                                                                                                                                                                                       ?> Jbof~                     GP1;s'                             c, !
                                                                                                                                                                                                                                                                       c •

                                                                                                                                                                                                                                                                      ~·
                                                                                                                                                                                                                                                                      0, :


                  r
                                                                                                                                                    . ' ' . :;./
                                                                                                                                                            .                       /\ .
                                                                                                                                                                                           .           ·.                             ~'
                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                      u '
                                                                                                                                                                                                                                                                      "- '
                                                                                                                                             p                                                                                                                        ~1
                                                                                                                                                                                                                                                                            j
                                                                                          ~
                                                                                                                                              ( lilbe1'228, ~-";~201 8               FOR DOMESTit 1.<ND ,INTERNATIONA~ US!: .                                         i=
                                                                                          ~                 - - ·-                                                                                 ..      ..·----  ' .         ----,--'
           Ill lllll 1111111111111111111111111111
            · Psoooo1000014
                                                    EP14F Oct 2018
                                                    00: 121/2 x 91/2              USPS.CbwPi~~j>
                                                                                                  (';' . ~ ..
                                                                                                                                                  L·                                                                     ~(::   -
                                                                                                                                                                                                                                           ,- ~




       * Domestic o~ly.    For Domestic shipments, the m
                           ·.s....~ ~~ -                   L=·.,   ·•                                                                                                                           ~.- ..... ,_.,.......:.::..-:;:~,::·<. --· ----~
